        Case 1:16-cv-03104-SCJ Document 60-1 Filed 11/28/18 Page 1 of 5




                             ATTACHMENT "A"

                     OUTLINE OF PLAINTIFF'S CASE


      (a)   This action ts one for medical malpractice that occurred at the

Veterans Administration. It is brought under the Federal Tort Claims Act, 28 USC

§1346, 28 USC §2671 and 26 USC §2675. Plaintiffs contentions are that her

husband James Crow was a patient at the Veterans Administration facilities in

Atlanta, Georgia and Oakwood, Georgia. On or about April 8, 2013, Plaintiffs

decedent had a cardiac catheterization by a cardiologist at the Veterans

Administration Medical Center in Decatur, Georgia. The catheterization procedure

revealed that Plaintiffs decedent, James Crow, had severe cardiac disease and that

said physician recommended that Mr. Crow undergo coronary artery by-pass

surgery. Surgery was not scheduled. Mr. Crow had a previous cerebral aneurysm

and was told to get clearance from a neurological consult before heart surgery. On

June 4, 2013 he received clearance for the surgery, but the surgery and/or a

cardiothoracic surgery consult was never scheduled by the VA. Mr. Crow died on

September 13, 2013 because of an unreasonable delay in surgery.


      (b)   Pursuant to 28 U.S.C. § 1346 (b)(l), civil actions may be brought on

claims against the United States for personal injury or death caused by the

negligent or wrongful act or omission of any employee of the Government while
        Case 1:16-cv-03104-SCJ Document 60-1 Filed 11/28/18 Page 2 of 5




acting within the scope of his office or employment, under circumstances where

the United States, if a private person, would be liable to the claimant in accordance

with the law of the place where the act or omission occurred.

      Generally, Plaintiff has made allegations of medical negligence against the

Veterans Administration (including its agents and employees) for failing to

comport with the applicable standard of care in scheduling Plaintiffs Decedent for

a follow-up appointment in order to determine the status of his pending

neurological evaluation and his candidacy for coronary artery bypass grafting.

Further, Plaintiff alleges that the Veterans Administration (including its agents and

employees) failed to comport with the applicable standard of care in promptly

scheduling the needed heart surgery following Plaintiffs Decedent's clearance by

his neurosurgeon. Plaintiffs allegations of liability against the Veterans'

Administration occurred within the State of Georgia, and thus, pursuant to 28

U.S.C. § 1346 (b)(l), the laws ofthe State of Georgia apply to this case. O.C.G.A.

§ 51-1-27 establishes a duty upon persons professing to practice surgery or the

administering of medicine for compensation to bring to the exercise of his

profession a reasonable degree of care and skill. Any injury resulting from a want

of such care and skill shall be a tort for which a recovery may be had.

      (c)    Plaintiff alleges the following acts of negligence:
        Case 1:16-cv-03104-SCJ Document 60-1 Filed 11/28/18 Page 3 of 5




      BjoemTennes, MD, Peter Block, MD and other agents and employees of the

VeteransAdministration violated the standard of care applicable under the facts and

circumstances surrounding their examination and treatment of Mr. Crow in the

following respects:

      (1) Failing to schedule Mr. Crow for a follow-up appointment in the VA

      hospital's cardiac clinic/Department of Cardiology within two to

      three weeks following the cardiac catheterization which wasperformed on

      April 8, 2013 in order to determine the status ofthepending neurological

      evaluation with the goal of having his essential cardiac surgery performed as

      soon as possible; and

      (2) Failing to promptly schedule the needed heart surgery following his

      clearance by the neurosurgeon which occurred June 4, 2013. Mr.

      Crow' s condition was such that immediate surgical intervention was

      medically necessary.

      The personnel in the Veterans Administration who were responsible for the

administrative responsibilities for caring for patients, scheduling appointments,

assuring follow-up treatments and providing for the continuity of care of the

patients violated the standard of care by not scheduling follow-up appointments

for Mr. Crow in order to be sure that the patient was seen as early as possible and

that definite plans were transmitted to Mr. Crow in order to avoid any delay in
            Case 1:16-cv-03104-SCJ Document 60-1 Filed 11/28/18 Page 4 of 5




performing his surgery based upon a lack of communication.

      (d)      Plaintiff claims a total of$2,200,000.00 in damages for the Estate

claim of James Crow, deceased as well as the wrongful death claim of James

Crow, deceased. The following specific dollar amounts are claimed as damages

and in support thereof Plaintiff references the following Georgia statutory law and

case law:

      1.       The Estate of James Crow, deceased is entitled to recover the

following: (a) the funeral expenses of James Crow, deceased, (b) the medical

expenses of James Crow's last illness, and (c) other necessary expenses resulting

from the injury and death of the deceased person (the pain and suffering that James

Crow, deceased, experienced between the time of his terminal cardiac event and

his death as determined by the enlightened conscience of the finder of fact). See

O.C.G.A. §51-4-5(b); Reddv. Peters, 100 Ga.App. 316 (1959); Southern Railway

Co. v. Jackson, 146 Ga.243 (1916); and Chapman v. Western Union Telegraph

Co., 88 Ga. 763 (1892).

      The following dollar amounts are claimed: funeral expenses in the amount of

$9,325.15; pain and suffering in the amount of$190,647.85. There are no medical

expenses resulting from James Crow's last illness.

      2.       Plaintiff is entitled to recover the following for the wrongful death

claim of James Crow, deceased: the full value of the life of James Crow, deceased,
         Case 1:16-cv-03104-SCJ Document 60-1 Filed 11/28/18 Page 5 of 5




as shown by the evidence meaning the full value of his life without deducting for

any of the necessary or personal expenses of the decedent had he lived. See

O.C.G.A. §51-4-1(1). All aspects ofthe wrongful death claim including both

tangible and intangible items as stated in Plaintiffs Form-95 which was filed with

this Court, including but not limited to, the loss of social security benefits in the

amount of$105,310.88. This amount was calculated based on a monthly benefit of

$1,569.90 (the amount of benefits James Crow was receiving at the time of his

death). The total amount claimed by Plaintiff for the wrongful death of James

Crow, deceased is $2,000,000.00. Determination of that amount is left to the

enlightened conscience of the finder of fact.
